[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                          DEC 28, 2006
                                 No. 06-12759           THOMAS K. KAHN
                             Non-Argument Calendar          CLERK
                           ________________________

                    D. C. Docket No. 05-00302-CV-T-30-TGW

DONNA HAND,
individually and as personal
representative of Opal O. Hand's estate,

                                                         Plaintiff-Appellant,

JOHN KEITH HAND,
individually and as son of Opal Hand,
JULIE A. HAND,
individually and as daughter of Opal Hand,

                                                                  Plaintiffs,

                                       versus

CARGILL FERTILIZER, INC.,
a.k.a. Gardinier Inc.,
a.k.a. East Tampa Chemical Plant,
a.k.a. U.S. Phosphoric,
CARGILL, INC.,
parent company of Cargill Fertilizer, Inc.,
CARGILL FERTILIZER, LLC,


                                                      Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (December 28, 2006)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Donna Hand, individually and as personal representative of the estate of

Opal O. Hand, appeals pro se the denial of (1) her motion for relief from judgment

and (2) her motion to disqualify the district court. In December 2005, we affirmed

the dismissal of Hand’s complaint by the district court. Hand then filed with the

district court a motion for relief from judgment in which she sought, in substance,

relief under Federal Rule of Civil Procedure 60(b). After the district court denied

the motion, Hand filed a motion to disqualify the district court, which the district

court denied. We affirm.

      The district court did not abuse its discretion by denying Hand’s motion for

relief from judgment. Waddell v. Hendry County Sheriff’s Office, 329 F.3d 1300,

1309 (11th Cir. 2003) (reviewing denial of relief under Rule 60(b) for abuse of

discretion). Some of the issues raised in Hand’s motion were waived, because

Hand did not argue those issues in the previous appeal to this Court. See Am.



                                           2
Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999) (“[T]he law is clear that Rule 60(b) may not be used to challenge mistakes of

law which could have been raised on direct appeal.”). Consideration of the

remaining issues was barred by the law of the case doctrine. The district court was

bound by our prior decision in this case unless “(1) our prior decision resulted from

a trial where the parties presented substantially different evidence from the case at

bar; (2) subsequently released controlling authority dictates a contrary result; or (3)

the prior decision was clearly erroneous and would work manifest injustice.”

Alphamed, Inc. v. B. Braun Med., Inc., 367 F.3d 1280, 1285-86 & 1286 n.3 (11th

Cir. 2004). None of these exceptions applies.

      We also review for abuse of discretion the decision of a district court not to

recuse itself and will affirm “unless we conclude that the impropriety is clear and

one which would be recognized by all objective, reasonable persons.” United

States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999). Hand does not identify an

extrajudicial source of bias or show that the district court acted with “‘such

pervasive bias and prejudice that it unfairly prejudice[d] one of the parties.’” Id.

(quoting United States v. Ramos, 933 F.3d 968, 973 (11th Cir. 1991)). The district

court did not abuse its discretion by denying Hand’s motion to disqualify.

      AFFIRMED.



                                           3